In actions to recover damages for personal injuries sustained when plaintiff Ellen F. Wenner slipped and fell on ice formed by the freezing of melted snow on a sidewalk in front of premises of defendant Ramed Realty Corp., and by her husband for loss of services and for medical expenses, said defendant appeals from so much of the judgment as is in favor of the plaintiffs. Judgment, insofar as appealed from, unanimously affirmed, with costs. (Zahn v. City of New York, 299 N. Y. 581; Kraes v. Stiles, 277 App. Div. 884; Buckler v. Norn, 278 App. Div. 777.) Present — Wenzel, Acting P. J., MaeCrate, Schmidt, Beldoek and Murphy, JJ.